DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because refence number 39 in Fig. 3 should be reference number 139 as taught in Par. [0030].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 10 and 11 are ambiguous and confusing and are rendered indefinite.  These claims disclose a “predetermined tolerance” however neither the claims or specification disclose what is considered a “predetermined tolerance”.  Examiner contends the limitation “predetermined tolerance” does not have and metes and bounds and is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Lee PG Pub. 2013/0221626 (Lee).
Regarding claim 1, AAPA discloses a system (40) for balancing pressure in a downhole tool (10) between a first section filled with hydraulic fluid (Par. [0002]) and a second section filled with drilling fluid (Par. [0002]), the system (40) comprising: a sleeve (42) located inside a housing (34) of the downhole tool (10); a piston (44) located inside the sleeve (42) (Fig. 2), the piston (44) having one side exposed to the hydraulic fluid (hydraulic fluid on the lower side; Par. [0009]) and another, opposite side exposed to the drilling fluid (drilling fluid on the upper side; Par. [0009]); and a stem (36) traversing the piston (44) (Fig. 1), wherein the piston (44) has an outer surface adjacent to an inner surface of the sleeve (42) (illustrated in Fig. 1). (Par. [0002-0012]; Figs. 1-2).
However, AAPA does not state the outer surface of the piston being sized to control a wobble of the piston along a direction perpendicular to a longitudinal axis of the piston and to allow reciprocation of the piston inside the sleeve.
Nonetheless, for teaching purposes Lee discloses a piston (32) inside a cylinder (12).  (Fig. 3). Lee also states in order to prevent wobbling the piston should be fit snuggly in the cylinder and have a close tolerance fit. (Par. [0075]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify the piston in AAPA to have a snug fit in the sleeve creating a close tolerance as taught by Lee for the purpose of preventing wobbling. This would achieve the predictable result of avoiding excessive vibration thereby increasing the lifespan of the piston and helping to prevent fluid leakage.
Regarding claim 2, Lee discloses a diameter of the outer surface of the piston (32) is sized to control the wobble of the piston and to allow the reciprocation of the piston inside the sleeve (12). (Par. [0075]). The walls of the cylinder are used to guide the piston and keep it in alignment with the cylinder. The pistons are also designed to fit more snugly into the cylinders than in the present invention.
Regarding claims 3 and 10, AAPA discloses the diameter of the outer surface of the piston (44) is sized within a first predetermined tolerance. (Par. [0009]; Fig. 2). Examiner contends the piston (44) disclosed in AAPA is sized within a first predetermined tolerance for the purpose of allowing the piston to reciprocate within the sleeve (42).
Regarding claims 4 and 11, AAPA discloses a diameter of the inner surface of the sleeve is sized within a second predetermined tolerance. (Par. [0009]; Fig. 2). Examiner contends the sleeve (42) disclosed in AAPA is sized within a first predetermined tolerance for the purpose of allowing the piston to reciprocate within the sleeve (42).
Regarding claims 5, 12 and 15, AAPA discloses a length of the outer surface of the piston (44) is sized to control the wobble of the piston (44) and to allow the reciprocation of the piston inside the sleeve (42). (Figs. 1-2). Examiner is claiming Official Notice is taken that length of a piston of an outer surface of a piston is conventional or well-known feature or method for preventing wobbling of a piston in a sleeve because it will help maintain the piston on a fixed longitudinal axis. Therefore, it would have been obvious to a person having ordinary skill in the art to adjust the length of the piston in AAPA in order to prevent wobbling of the piston in the sleeve.
Regarding claim 6, AAPA discloses a system (40) for balancing pressure in a downhole tool (10) between a first section filled with hydraulic fluid (Par. [0002]) and a second section filled with drilling fluid (Par. [0002]), the system (40) comprising: a sleeve (42) located inside a housing (34) of the downhole tool (10); a piston (44) located inside the sleeve (42) (Fig. 2), the piston (44) having one side exposed to the hydraulic fluid (hydraulic fluid on the lower side; Par. [0009]) and another, opposite side exposed to the drilling fluid (drilling fluid on the upper side; Par. [0009]); and a stem (36) traversing the piston (44) through a hole in the piston (44) (illustrated in Fig. 1). (Par. [0002-0012]; Figs. 1-2).
However, AAPA does not state the hole in the piston has a surface adjacent to an outer surface of the stem, the surface of the hole being sized to control a wobble of the stem along a direction perpendicular to a longitudinal axis of the stem and to allow reciprocation of the stem through the hole in the piston.
Nonetheless, for teaching purposes Lee discloses Lee also state in order to prevent wobbling the piston should be fit snuggly in the cylinder and have a close tolerance fit. (Par. [0075]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify AAPA hole in the piston creating a snug fit with the stem as taught by Lee for the purpose of forming a close tolerance to preventing wobbling. Using the known technique of creating a snug fit with a close tolerance between two elements would achieve the predictable result of avoiding excessive tilting or vibration thereby increasing the lifespan of the piston and stem. KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 8, AAPA discloses the piston (44) can reciprocate inside the sleeve (42) (Par. [0009]), but does not teach the piston has an outer surface adjacent to an inner surface of the sleeve, the outer surface of the piston being sized to control a wobble of the piston.
Nonetheless, for teaching purposes Lee discloses a piston (32) inside a cylinder (12).  (Fig. 3). Lee also states in order to prevent wobbling the piston should be fit snuggly in the cylinder and have a close tolerance fit. (Par. [0075]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify the piston in AAPA with a snug fit in the sleeve creating a close tolerance as taught by Lee for the purpose of preventing wobbling. This would achieve the predictable result of avoiding excessive vibration thereby increasing the lifespan of the piston and helping to prevent fluid leakage.
Regarding claims 9 and 14, AAPA discloses the piston (44) can reciprocate inside the sleeve (42) (Par. [0009]), but does not teach a diameter of the outer surface of the piston is sized to control the wobble of the piston along a direction perpendicular to the longitudinal axis of the piston.
Nonetheless, for teaching purposes Lee discloses a piston (32) inside a cylinder (12).  (Fig. 3). Lee also states in order to prevent wobbling the piston should be fit snuggly in the cylinder and have a close tolerance fit. (Par. [0075]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify the diameter of the piston in AAPA creating a snug fit with the sleeve causing a close tolerance as taught by Lee for the purpose of preventing wobbling along a direction perpendicular to the longitudinal axis of the piston. This would achieve the predictable result of avoiding excessive vibration thereby increasing the lifespan of the piston and helping to prevent fluid leakage.
Regarding claim 13, AAPA discloses a method for balancing pressure in a downhole tool  (10) between a first section filled with hydraulic fluid (Par. [0002]) and a second section filled with drilling fluid (Par. [0002]), the method comprising: providing a sleeve (42) inside a housing (34) of the downhole tool (10); providing a piston (44) inside the sleeve (42) (Fig. 2); providing a stem (36) through a hole in the piston (44) (illustrated in Fig. 1); and filling the first section with hydraulic fluid (hydraulic fluid on the lower side; Par. [0009]), wherein the piston (44) has an outer surface adjacent to an inner surface of the sleeve (42) (Par. [0009]; Fig. 1), and the piston (44) reciprocates in the sleeve (42)(Par. [0009]) and the hole in the piston  (44)allows reciprocation of the stem (36) (Par. [0009]; Fig. 1). (Par. [0002-0012]; Figs. 1-2).
However, AAPA does not discloses the outer surface of the piston being sized to control a wobble of the piston along a first direction perpendicular to a longitudinal axis of the piston and to allow reciprocation of the piston inside the sleeve and wherein the hole in the piston has a surface adjacent to an outer surface of the stem, the surface of the hole being sized to control a wobble of the stem along a second direction perpendicular to a longitudinal axis of the stem and to allow reciprocation of the stem through the hole in the piston.
Nonetheless, for teaching purposes Lee discloses a piston (32) inside a cylinder (12).  (Fig. 3). Lee also states in order to prevent wobbling the piston should be fit snuggly in the cylinder and have a close tolerance fit. (Par. [0075]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify the piston in AAPA to have a snug fit in the sleeve creating a close tolerance as taught by Lee for the purpose of preventing wobbling. This would achieve the predictable result of avoiding excessive vibration thereby increasing the lifespan of the piston and helping to prevent fluid leakage.
Additionally, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify AAPA hole in the piston creating a snug fit with the stem as taught by Lee for the purpose of forming a close tolerance to preventing wobbling. Using the known technique of creating a snug fit with a close tolerance between two elements would achieve the predictable result of avoiding excessive tilting or vibration thereby increasing the lifespan of the piston and stem. (KSR).
Regarding claim 16, AAPA discloses a length of the surface of the hole is sized to control the wobble of the stem (36) and to allow the reciprocation of the stem through the hole in the piston. (Par. [0009]; Fig. 1). Examiner is claiming Official Notice is taken that length of a hole in a piston is conventional or well-known feature or method for preventing wobbling of a piston because it will help maintain the piston on a fixed longitudinal axis. Therefore, it would have been obvious to a person having ordinary skill in the art to adjust the length of the hole in the piston in AAPA in order to prevent wobbling of the piston as it reciprocates in the sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676